407 S.W.2d 770 (1966)
In the Matter of the GUARDIANSHIP of Elizabeth M. NEAL.
No. A-11734.
Supreme Court of Texas.
October 26, 1966.
*771 Fulbright, Crooker, Freeman, Bates & Jaworski, M. W. Parse, Jr., Houston, for petitioner.

ON APPLICATION FOR WRIT OF ERROR
PER CURIAM.
The guardian of the estate of Elizabeth M. Neal, a person of unsound mind, applied to the probate court for authorization to make a gift from the estate of his ward to the residuary beneficiaries of the ward's will for the purpose of reducing estate tax liability upon the ward's death. There is no claim that the proposed gift satisfies the requirements of either Section 398 or Section 421 of our Probate Code, V.A.T.S. and the Court of Civil Appeals has held that the probate court is without power to authorize the same even though it appears (1) that the ward, if competent, would make the gift, and (2) that a prudent man owning and managing the ward's estate would make the gift. 406 S.W.2d 496. We approve this holding, but another question decided by the intermediate court has not been brought forward for review. The application for writ of error is accordingly refused, no reversible error.